Exhibit 10.1 February9, 2010 MISCOR GROUP, LTD. 1125 S. Walnut South Bend, Indiana46619 Gentlemen: MISCOR Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services, Inc., an Indiana corporation (“MIS”), Martell Electric,LLC, an Indiana limited liability company (“Martell”), HK Engine Components, LLC, an Indiana limited liability company (“HK”), Ideal Consolidated, Inc., an Indiana corporation (“Ideal”), and American Motive Power, Inc., a Nevada corporation (“AMP” and together with MISCOR, MIS, Martell, HK and Ideal, collectively, the “Borrowers”), and Wells Fargo Bank, National Association (the “Lender”), have entered into that certain Credit and Security Agreement dated as of January 14, 2008, as amended (the “Credit Agreement”).Capitalized terms used herein shall have the meaning assigned to such terms in the Credit Agreement. Pursuant to the terms of the Sixth Amendment to the Credit Agreement, the Lender consented to the sale of the Construction and Engineering Services segment of the Borrowers’ business through a sale of the capital stock of Ideal and the membership units of Martell.Certain terms of the sale have changed and accordingly the terms of the Lender’s consent have been revised. The Lender hereby agrees that the Credit Agreement shall be further amended by restating Paragraphs 4 and 5 of the Sixth Amendment as follows: 4.Consent to CES Sale.The Borrowers have advised the Lender that they intend to sell the Construction and Engineering Services segment of their business through a sale of the capital stock of Ideal and the membership units of Martell, substantially in accordance with the terms of that certain Letter of Intent dated December7, 2009, by John A. Martell and Bonnie M. Martell (the “LOI”), and subsequent negotiations among the parties.Subject to the satisfaction of the following conditions in a manner satisfactory to the Lender in its sole discretion, the Lender consents to the CES Sale and agrees to release its liens on the assets of Ideal and Martell, as well as the capital stock of Ideal and the membership units of Martell, upon consummation of the CES Sale: (a)The cash portion of the purchase price payable to MISCOR shall be sufficient to repay and eliminate the portion of the revolving credit facility based upon Eligible Progress Accounts of each of Ideal and Martell, and in no MISCOR Group, Ltd.
